UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                            Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                  Phone: (312) 435-5850
             Chicago, Illinois 60604                                        www.ca7.uscourts.gov




                                                          ORDER
 July 3, 2019
                                                           Before
                                      DIANE P. WOOD, Chief Judge
                                      FRANK H. EASTERBROOK, Circuit Judge
                                      ILANA DIAMOND ROVNER, Circuit Judge

                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No. 18-3391                             v.

                                         PAUL SCHLIEVE,
                                         Defendant - Appellant

 Originating Case Information:

 District Court No: 3:18-cr-00053-wmc-1
 Western District of Wisconsin
 District Judge William M. Conley


           The following are before the court:

           1.         MOTION FOR CONFIDENTIAL NAME, filed on June 13, 2019, by the pro se
                      appellant.

           2.         GOVERNMENT’S RESPONSE TO SCHLIEVE’S MOTION FOR
                      CONFIDENTIAL NAME, filed on June 28, 2019, by counsel for the appellee.

       IT IS ORDERED that the motion is GRANTED to the extent that the appellant may use
the surname "Schlieve" in this appeal.

        IT IS FURTHER ORDERED that the court's order and judgment of June 6, 2019, are
AMENDED to reflect that the appellant's name for purposes of the appeal is Paul Schlieve. The
clerk of this court shall modify the docket accordingly.
 form name: c7_Order_3J(form ID: 177)